DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 06/14/2022 are acknowledged and have been carefully considered. 
	Regarding the rejections under 35 U.S.C. 112(b), Applicant’s remarks and amendments are acknowledged. Accordingly, the previously applied rejections under 35 U.S.C. 112(b) are withdrawn. However, in view of the amendments to the claims, currently amended claim 9 includes new rejections under 35 U.S.C. 112(b), as described in the corresponding section below. 
	Regarding the rejections under 35 U.S.C. 101, Applicant’s remarks and amendments are acknowledged and have been carefully considered. Regarding the argument that the claims are similar to patent eligible claims 2-4 of Example 43 of the Life Sciences & Data Processing Examples of the PTO's October 2019 Update: Subject Matter Eligibility, Examiner respectfully submits that independent claim 5 of the present application is in fact more similar to independent claim 1 of Example 43 (which is ineligible subject matter) than it is to dependent claims 2-4 as argued by Applicant. Based on independent claim 5 of the present application mirroring the ineligible independent claim of Example 43, Examiner respectfully submits that independent claim 5 of the present application is also ineligible subject matter (as being directed to a judicial exception without significantly more). Accordingly, the 35 U.S.C. 101 rejection of independent claim 5 is maintained. Regarding the argument with respect to claim 8 and its dependent claim 9, which recite additional specifics of the generated radiotherapy plan and how lesions are prioritized, Examiner respectfully submits that under the broadest reasonable interpretation of the claim, the claim does not encompass the administration of a particular treatment or prophylaxis under the 2019 PEG. Conversely, the claim only encompasses generation of a radiotherapy plan (which is not necessarily ever administered or enacted on a patient or a subject), which is merely a mental process and/or a method of organizing human activity. For example, a user could use the processing circuitry (laptop) to obtain a classification result of a tumor area included in a medical image, and could further generate a radiotherapy plan based on the obtained classification result, where the radiotherapy plan merely includes a user determining that a primary lesion receives double the dose of a metastatic lesion. Accordingly, dependent claim 8 also remains rejected under 35 U.S.C. 101. 

Status of Claims
	Claims 1-17 were previously pending in the application, with claims 1-4 and 16-17 having previously been withdrawn. 
As of the amendments filed 06/14/2022, claims 5, 7-11, 13, and 15 are amended; claim 6 is canceled; and claims 18-19 are newly added. 
Accordingly, claims 5, 7-15, and 18-19 are under examination. 

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 (lines 5-6) as currently amended recites “a respective metastatic lesion belong to the group of the one or more groups.” However, it appears that claim 8 (lines 5-6) should instead recite “a respective metastatic lesion belonging to the group of the one or more groups.” Appropriate correction is required.

Claim 18 is objected to because of the following informalities: 
Claim 18 has been newly added as of the amendments filed 06/14/2022. Newly added claim 18 is dependent on claim 1 (see line 1 of claim 18). However, claim 1 was previously withdrawn as being drawn to a nonelected group of invention. While Examiner is under the assumption that newly added claim 18 was intended to depend from independent claim 5 and is interpreting this claim as such, appropriate correction is nonetheless required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites “a respective primary lesion” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claim 8, which recites “a respective primary lesion” in its lines 4-5. Thus, as currently claimed, it is unclear whether “a respective primary lesion” in lines 2-3 of claim 9 is the same respective primary lesion as was introduced in claim 8, or a new/different respective primary lesion. Examiner respectfully suggests amending the claim language to clarify whether the respective primary lesion that is recited in lines 2-3 of claim 9 is the same respective primary lesion as previously recited, or a new/different respective primary lesion. 
Claim 9 recites “a respective metastatic lesion” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claim 8, which recites “a respective metastatic lesion” in its line 5. Thus, as currently claimed, it is unclear whether “a respective metastatic lesion” in line 3 of claim 9 is the same respective metastatic lesion as was introduced in claim 8, or a new/different respective metastatic lesion. Examiner respectfully suggests amending the claim language to clarify whether the respective metastatic lesion that is recited in line 3 of claim 9 is the same respective metastatic lesion as previously recited, or a new/different respective metastatic lesion. 
	Appropriate correction is respectfully requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 7-15, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the present application, the claimed invention is directed to an abstract idea. 
Claim 5 is drawn to the radiotherapy system, which does fall under the statutory categories of invention. However, claim 5 recites “obtain classification result information including a result of classification of a tumor area included in a medical image of a patient as either a primary lesion or a metastatic lesion; and produce a radiotherapy plan for the patient based on the classification result information.” The limitations of claim 5 recited directly above set forth the abstract idea, as the only structure required to perform these limitations is a conventional, off-the-shelf computing device or processor (“processing circuitry”). Furthermore, the limitations described above can merely mean that a user views an image of a lesion, decides whether the lesion is primary or metastatic, and determining to treat the lesion in a certain manner based on the decision. Thus, this claim reads on organizing human activity and/or a mental process.  
This judicial exception is not integrated into a practical application because the claimed limitations recited above merely comprise a list of actions to be performed by a user on a conventional, off-the-shelf processor, which reads on simply organizing human activity and/or a mental process. While this abstract idea does require a structure, the structure required is a “processing circuitry,” which is a generic computer element. The inclusion of a generic computer element does not add a meaningful limitation to the abstract idea because this amounts to simply implementing the abstract idea on a computer. 
Analyzing the claim as a whole, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recited in claim 5, both when considered separately and in combination, amount to nothing more than organizing human activity. This is exemplified by the fact that each and every limitation of claim 5 can be performed simply by a user on a laptop. In this example, a user could use the processing circuitry (laptop) to obtain a classification result of a tumor area included in a medical image, and could further produce a radiotherapy plan based on the obtained classification result. Also, the claim does not purport to provide any “improvement” to the technology, which weighs against patentability. Viewing all the claim limitations individually, or as a combination, the claim as a whole does not add significantly more to the abstract idea.
Claims 7-15 and 18-19 depend either directly or indirectly from independent claim 5, and therefore these dependent claims rely upon the same abstract idea as the independent claim, as set forth above. Additionally, dependent claims 7-15 and 18-19 do nothing more than further limit the specificity of the abstract idea, and do not remedy the patentability issues described above. For example, specifically regarding dependent claim 11, the limitation recited “wherein the processing circuitry is configured to cause a display to display the tumor area in a way which provides a visual distinction between a primary lesion or a metastatic lesion based on the classification result information” relies on the same abstract idea, and does not add significantly more to that idea. In this example, a user could reasonably display the classification result on the monitor of the conventional processing circuitry. 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah et al. (US 2019/0159744 A1, hereinafter “Mensah”) in view of Owens et al. (US 2018/0369611 A1, hereinafter “Owens”). 

Regarding claim 5, Mensah discloses that “improved methods of detection and discrimination can enable better informed and more personalized treatment, which is likely to also positively impact long term survival rates while decreasing costs, including emotional, physical, resources, or monetary costs" (Mensah: [0002]), which "can lead to more appropriately directed targeted medical therapy with improved patient outcomes" (Mensah: [0016]), and further discloses: 
A radiotherapy ("targeted medical therapy" Mensah: [0072]) system ("systems ... described herein" Mensah: [0096]) comprising processing circuitry ("can include a CPU (processing circuitry) that can be implemented" Mensah: [0092]), the processing circuitry configured to ("data processing apparatus 300 ... includes a CPU 301 which performs the processes described above" Mensah: [0075]):
obtain classification result information ("method 100 can produce a binary determination (e.g., output a single determination such as the lesion is either primary or metastatic)" Mensah: [0065]) including a result of classification of a tumor area ("a nodule (also referred to as a lesion or tumor depending on context)" Mensah: [0024]) included in a medical image ("determining the lesion ROI are based on a CT image" Mensah: [0055]; [Example of medical image of a patient is shown in Fig. 5.]) of a patient as either a primary lesion or a metastatic lesion ("ability to classify lesion according to primary versus metastatic lesions" Mensah: [0054]); 
sort the tumor area into one or more groups ("distinguishing/discriminating between types of lesions (e.g., discriminating between lesions with and without genetic mutations)" Mensah: [0014]) of primary lesion ("discrimination between lesions with and without genetic mutations together with discrimination between primary and metastatic lesion can be performed earlier using non-invasive imaging" Mensah: [0018]) based on the classification result information ("methods to non-invasive discriminate between primary or metastatic lesions and between lesions with and without genetic mutations" Mensah: [0002]); and
produce a radiotherapy plan for the patient (“methods described herein can enable personalized medical treatments and earlier implementation of genetically targeted therapies that shown promise for better outcomes" Mensah: [0018]; “recommend a treatment/therapy” Mensah: [0065]) for each group of the one or more groups ("identify which malignant lesions have respective genetic mutations in order to treat them accordingly" Mensah: [0001]; "early identification of genetic mutations, which can lead to more appropriately directed targeted medical therapy with improved patient outcomes" Mensah: [0016]). 

Mensah is not being relied upon for teaching: 
produce a radiotherapy plan for the patient based on the classification result information.

However, in a similar invention in the same field of endeavor, Owens teaches "systems and methods for adapting and/or updating radiotherapy treatment plans and/or radiation delivery during a treatment session based on biological and/or physiological data and/or anatomical data extracted or calculated from imaging data acquired in real-time (e.g., at the time of treatment)" (Owens: [0002]), and further teaches: 
produce a radiotherapy plan for the patient for each group of the one or more groups (“imaging may be used to calculate the spatial distribution of metabolite concentrations in one or more patient regions (e.g., any regions of interest including OARs, PTVs, etc.)” Owens: [0060]; “treatment plan and/or radiation delivery may be modified such that tumor regions that have increased levels of metabolites may be irradiated with higher levels of radiation” Owens: [0060]) based on the classification result information ("adapting and/or updating radiotherapy treatment plans based on biological and/or physiological data extracted or calculated from imaging data" Owens: [0006]).
To clarify, the secondary reference, Owens, teaches producing (“adapting and/or updating”) a radiotherapy plan (“radiotherapy treatment plan”) based on biological and/or physiological data extracted or calculated from imaging data. It was previously detailed that the primary reference, Mensah, discloses that the classification result information is data that is extracted or calculated from imaging data ("discrimination between primary and metastatic lesion can be performed earlier using non-invasive imaging related to the CT imaging" Mensah: [0018]). Thus, the combination of Mensah and Owens teaches the final limitation of claim 5, as Owens teaches producing a radiotherapy plan for the patient for each group of the one or more groups based on data extracted from imaging data, while Mensah discloses that data extracted from imaging data is a result of classification of a tumor area as either primary or metastatic. In addition to disclosing the classification of a tumor area as either a primary lesion or a metastatic lesion, Mensah also discloses sorting the tumor area into one or more groups and producing a radiotherapy plan for each group of the one or more groups. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the methods for updating radiotherapy treatment plans as taught by Owens. One of ordinary skill in the art would have been motivated to make this modification because "treatment plans and/or radiation delivery based on recently-acquired data may facilitate more efficient and targeted radiation therapy" (Owens: [0004]). 

Regarding claim 8, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above. 
	Mensah further discloses: 
wherein the processing circuitry ("can include a CPU (processing circuitry) that can be implemented" Mensah: [0092]) is configured to generate the radiotherapy plan (“methods described herein can enable personalized medical treatments and earlier implementation of genetically targeted therapies that shown promise for better outcomes" Mensah: [0018]; “recommend a treatment/therapy” Mensah: [0065]); 
	classifying a tumor area as either a primary lesion or a metastatic lesion {from claim 5} ("method 100 can produce a binary determination (e.g., output a single determination such as the lesion is either primary or metastatic)" Mensah: [0065]); and 
	sorting the tumor area into one or more groups of primary lesion {from claim 5} ("discrimination between lesions with and without genetic mutations together with discrimination between primary and metastatic lesion can be performed earlier using non-invasive imaging" Mensah: [0018]). 

Mensah is not being relied upon for teaching: 
generate the radiotherapy plan in which at least one of a radiation dose, a radiation timing, and a number of irradiations to be performed according to the radiotherapy plan is different between a respective primary lesion included in a group of the one or more groups and a respective metastatic lesion belong to the group of the one or more groups.
However, in a similar invention in the same field of endeavor, Owens teaches "systems and methods for adapting and/or updating radiotherapy treatment plans and/or radiation delivery during a treatment session based on biological and/or physiological data and/or anatomical data extracted or calculated from imaging data acquired in real-time (e.g., at the time of treatment)" (Owens: [0002]), and further teaches: 
generate the radiotherapy plan (“adapting and/or updating radiotherapy treatment plans” Owens: [0006]) in which at least one of a radiation dose ("imaging data acquired at the time of radiation treatment is used to modify a treatment plan and/or dose delivery instructions to provide a prescribed dose distribution to patient target regions" Owens: Abstract; "radiotherapy treatment plan may comprise a target dose distribution and updating the treatment plan may comprise changing the target dose distribution" Owens: [0011]), a radiation timing, and a number of irradiations to be performed according to the radiotherapy plan is different between a respective primary lesion included in a group of the one or more groups and a respective metastatic lesion belong to the group of the one or more groups ("adapting and/or updating radiotherapy treatment plans based on biological and/or physiological data extracted or calculated from imaging data" Owens: [0006]).
As described above with respect to independent claim 5, the differentiation of primary lesions and metastatic lesions, as well as the differentiation between lesions having genetic mutations and lesions not having genetic mutations, is taught by Mensah. The generation/adjustment of the radiotherapy plan based on data extracted from imaging data (such as the data on primary vs. metastatic and mutations vs. no mutations, as disclosed by Mensah) is taught by Owens.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the methods for updating radiotherapy treatment plans as taught by Owens. One of ordinary skill in the art would have been motivated to make this modification because "treatment plans and/or radiation delivery based on recently-acquired data may facilitate more efficient and targeted radiation therapy" (Owens: [0004]). 

Regarding claim 18, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above. 
Mensah further discloses: 
wherein the processing circuitry configured to produce a radiotherapy plan for the patient (“methods described herein can enable personalized medical treatments and earlier implementation of genetically targeted therapies that shown promise for better outcomes" Mensah: [0018]; “recommend a treatment/therapy” Mensah: [0065]) for each group of the one or more groups ("identify which malignant lesions have respective genetic mutations in order to treat them accordingly" Mensah: [0001]; "early identification of genetic mutations, which can lead to more appropriately directed targeted medical therapy with improved patient outcomes" Mensah: [0016]). 

Mensah is not being relied upon for teaching: 
	further comprising processing circuitry to identify an organ at risk area in the medical image, 
wherein the processing circuitry configured to produce a radiotherapy plan for the patient for each group of the one or more groups based on the classification result information comprises processing circuitry configured to produce the radiotherapy plan for the patient for each group of the one or more groups based on the classification result information and based on the organ at risk area. 
However, in a similar invention in the same field of endeavor, Owens teaches "systems and methods for adapting and/or updating radiotherapy treatment plans and/or radiation delivery during a treatment session based on biological and/or physiological data and/or anatomical data extracted or calculated from imaging data acquired in real-time (e.g., at the time of treatment)" (Owens: [0002]), and further teaches: 
further comprising processing circuitry to identify an organ at risk area in the medical image ("decisions on whether to proceed with a treatment plan may depend on various clinical parameters such as geometrical changes (e.g., volume and/or shape changes) of one or more patient target regions, geometrical changes in one or more radiation-sensitive regions (e.g., organs-at-risk or OARs), changes in the relative distances between the targets and the OARs" Owens: [0007]), 
wherein the processing circuitry configured to produce a radiotherapy plan for the patient for each group of the one or more groups based on the classification result information comprises processing circuitry configured to produce the radiotherapy plan for the patient for each group of the one or more groups (“imaging may be used to calculate the spatial distribution of metabolite concentrations in one or more patient regions (e.g., any regions of interest including OARs, PTVs, etc.)” Owens: [0060]; “treatment plan and/or radiation delivery may be modified such that tumor regions that have increased levels of metabolites may be irradiated with higher levels of radiation” Owens: [0060]) based on the classification result information ("adapting and/or updating radiotherapy treatment plans based on biological and/or physiological data extracted or calculated from imaging data" Owens: [0006]) and based on the organ at risk area ("treatment plan may be adjusted to decrease irradiation of OARs" Owens: [0065]; "include reducing the irradiation of OARs near the target region" Owens: [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the methods for updating radiotherapy treatment plans as taught by Owens. One of ordinary skill in the art would have been motivated to make this modification because "treatment plans and/or radiation delivery based on recently-acquired data may facilitate more efficient and targeted radiation therapy" (Owens: [0004]). 

Regarding claim 19, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 18, as described above. 
While Mensah discloses the limitation of claim 19 (“CT perfusion imaging is performed by generating computed tomography (CT) scans before and after injection of a contrast agent according to a predefined perfusion protocol” Mensah: [0032]), Mensah is not being relied upon for teaching: 
	wherein the medical image is a CT image. 
However, in a similar invention in the same field of endeavor, Owens teaches "systems and methods for adapting and/or updating radiotherapy treatment plans and/or radiation delivery during a treatment session based on biological and/or physiological data and/or anatomical data extracted or calculated from imaging data acquired in real-time (e.g., at the time of treatment)" (Owens: [0002]), and further teaches: 
wherein the medical image is a CT image (“treatment plan evaluation metric which have been calculated during treatment planning (e.g., based on biological and/or physiological data derived from planning images, such as planning CT and/or PET images)” Owens: [0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the methods for updating radiotherapy treatment plans as taught by Owens. One of ordinary skill in the art would have been motivated to make this modification because "treatment plans and/or radiation delivery based on recently-acquired data may facilitate more efficient and targeted radiation therapy" (Owens: [0004]). 

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Owens, as described above with respect to independent claim 5, and further in view of Enderling et al. (US 2019/0114765 A1, hereinafter “Enderling”). 

Regarding claim 7, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above, 
	wherein the processing circuitry ("can include a CPU (processing circuitry) that can be implemented" Mensah: [0092]) is configured to produce the radiotherapy plan (“methods described herein can enable personalized medical treatments and earlier implementation of genetically targeted therapies that shown promise for better outcomes" Mensah: [0018]; “recommend a treatment/therapy” Mensah: [0065]). 

The combination of Mensah and Owens remains silent on: 
the processing circuitry is configured to produce the radiotherapy plan in which radiation of a respective primary lesion included in a group of the one or more groups is prioritized to radiation of a respective metastatic lesion belonging to the group of the one or more groups.
However, in a similar invention in the same field of endeavor, Enderling discloses “Methods for personalized treatment of tumor lesions in subject with metastatic cancer or multiple primary tumors" (Enderling: [0005]), in which the personalized treatment can include “the recommendation can be to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect” (Enderling: [0027]), and further teaches: 
the processing circuitry is configured to produce the radiotherapy plan in which radiation of a respective primary lesion ("method can also be used when one or more of the tumor lesions are primary tumors" Enderling: [0013]) included in a group of the one or more groups is prioritized ("the recommendation can be to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect" Enderling: [0027]; "method can further involve irradiating the tumor lesion(s) in the subject having the highest immunogenicity index" Enderling: [0009]) to radiation of a respective metastatic lesion belonging to the group of the one or more groups ("immunogenicity index value can predict for which tumor lesion there is a largest likelihood that a local therapy that induces immunogenic cell death in a subject of the tumor lesion will induce a systemic abscopal effect" Enderling: [0008]).
In Enderling’s invention, the prioritization is represented by the recommendation to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect, with the higher likelihood of inducing the abscopal effect corresponding to the higher priority of treatment. A higher immunogenicity index value further signifies a higher likelihood of inducing an abscopal effect and thus a higher priority of treatment. The primary lesion and metastatic lesion belonging to the same group is represented by the disclosure that the local therapy of one lesion will induce the therapy of the additional lesions through the abscopal effect; the local therapy of one lesion inducing the therapy of the additional lesions signifies that the one lesion and additional lesions belong to the same group. Conversely, if the local therapy of one lesion were to have no immune response effect on additional lesions in the patient, then these lesions would be belonging to different groups. Lastly, Enderling clearly discloses that the method can be used when one or more tumor lesions are primary tumors. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the radiotherapy targeted to promote a systemic abscopal effect as taught by Enderling. One of ordinary skill in the art would have been motivated to make this modification because of the benefit of "providing a personalized treatment plan for a subject with a plurality of tumor lesions in two or more tumor bearing organs" (Enderling: [0018]). For example, "for a subject having a plurality of tumor lesions in two or more organs, the method can be used to select a tumor lesion and/or tumor bearing organ that has the highest chance of producing a systemic abscopal effect after treatment with a localized therapy that induces immunogenic cell death, which triggers an immune response" (Enderling: [0005]).

Regarding claim 9, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 8, as described above. 
The combination of Mensah and Owens remains silent on: 
the processing circuitry is configured to determine whether or not a respective primary lesion and a respective metastatic lesion belong to a group of the one or more groups satisfies a predetermined Abscopal effect criterion, and
to produce, in accordance with a result of the determining, the radiotherapy plan in which radiation of the respective primary lesion included in the group of the one or more groups is prioritized to radiation of the respective metastatic lesion belonging to the group of the one or more groups.
However, in a similar invention in the same field of endeavor, Enderling discloses “Methods for personalized treatment of tumor lesions in subject with metastatic cancer or multiple primary tumors" (Enderling: [0005]), in which the personalized treatment can include “the recommendation can be to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect” (Enderling: [0027]), and further teaches: 
the processing circuitry is configured to determine whether or not a respective primary lesion and a respective metastatic lesion belong to a group of the one or more groups ("methods can be used in any subject with two or more tumor lesions in different organs to identify the best organ to treat and potentially induce an abscopal effect that treats the remaining tumor lesions" Enderling: [0013]) satisfies a predetermined Abscopal effect criterion ("method can be used to select a tumor lesion and/or tumor bearing organ that has the highest chance of producing a systemic abscopal effect after treatment with a localized therapy that induces immunogenic cell death, which triggers an immune response" Enderling: [0005]), and
to produce, in accordance with a result of the determining, the radiotherapy plan in which radiation of the respective primary lesion ("method can also be used when one or more of the tumor lesions are primary tumors" Enderling: [0013]) included in the group of the one or more groups is prioritized ("the recommendation can be to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect" Enderling: [0027]; "method can further involve irradiating the tumor lesion(s) in the subject having the highest immunogenicity index" Enderling: [0009]) to radiation of the respective metastatic lesion belonging to the group of the one or more groups ("immunogenicity index value can predict for which tumor lesion there is a largest likelihood that a local therapy that induces immunogenic cell death in a subject of the tumor lesion will induce a systemic abscopal effect" Enderling: [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the radiotherapy targeted to promote a systemic abscopal effect as taught by Enderling. One of ordinary skill in the art would have been motivated to make this modification because the "possibility of rationally inducing abscopal affects using radiotherapy and immunotherapy has the flavor of the long-sought “magic bullet”" (Enderling: [0004]). One of ordinary skill in the art would have been further motivated to make this modification because of the benefit of "providing a personalized treatment plan for a subject with a plurality of tumor lesions in two or more tumor bearing organs" (Enderling: [0018]). For example, "for a subject having a plurality of tumor lesions in two or more organs, the method can be used to select a tumor lesion and/or tumor bearing organ that has the highest chance of producing a systemic abscopal effect after treatment with a localized therapy that induces immunogenic cell death, which triggers an immune response" (Enderling: [0005]).

Regarding claim 10, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above. 
The combination of Mensah and Owens remains silent on: 
the classification result information includes for the metastatic lesion of the tumor area primary lesion information specifying the primary lesion, and
the processing circuitry is configured to produce the radiotherapy plan based on the primary lesion specified by the primary lesion information.
However, in a similar invention in the same field of endeavor, Enderling discloses “Methods for personalized treatment of tumor lesions in subject with metastatic cancer or multiple primary tumors" (Enderling: [0005]), in which the personalized treatment can include “the recommendation can be to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect” (Enderling: [0027]), and further teaches: 
the classification result information includes for the metastatic lesion of the tumor area primary lesion information specifying the primary lesion ("consider a first preselected tumor bearing organ as a necessary target for treatment and provide a recommendation for irradiating a second tumor bearing organ having tumor lesions with the highest immunogenicity index in view of a preselected tumor bearing organ" Enderling: [0028]), and
the processing circuitry is configured to produce the radiotherapy plan based on the primary lesion specified by the primary lesion information ("methods can be used in any subject with two or more tumor lesions in different organs to identify the best organ to treat and potentially induce an abscopal effect that treats the remaining tumor lesions" Enderling: [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the radiotherapy targeted to promote a systemic abscopal effect as taught by Enderling. One of ordinary skill in the art would have been motivated to make this modification because the "possibility of rationally inducing abscopal affects using radiotherapy and immunotherapy has the flavor of the long-sought “magic bullet”" (Enderling: [0004]). One of ordinary skill in the art would have been further motivated to make this modification because of the benefit of "providing a personalized treatment plan for a subject with a plurality of tumor lesions in two or more tumor bearing organs" (Enderling: [0018]). For example, "for a subject having a plurality of tumor lesions in two or more organs, the method can be used to select a tumor lesion and/or tumor bearing organ that has the highest chance of producing a systemic abscopal effect after treatment with a localized therapy that induces immunogenic cell death, which triggers an immune response" (Enderling: [0005]).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Owens, as described above with respect to independent claim 5, and further in view of Lu et al. (“Comparing primary tumors and metastatic nodes in head and neck cancer using intravoxel incoherent motion imaging: a preliminary experience.” J Comput Assist Tomogr. 2013; 37(3): 346-352.; hereinafter “Lu”). 

Regarding claim 11, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above. 
	Mensah further discloses: 
the processing circuitry is configured to cause a display (“reconstructed images can be displayed on a display 516” Mensah: [0094]) to display the tumor area (“nodule (also referred to as a lesion or tumor depending on context)” Mensah: [0024]). 
The combination of Mensah and Owens remains silent on: 
the processing circuitry is configured to cause a display to display the tumor area in a way which provides a visual distinction between the primary lesion and the metastatic lesion based on the classification result information.
However, in a similar invention in the same field of endeavor, Lu teaches “imaging for investigating differences between primary head and neck tumors and nodal metastases” (Lu: Objective), which is “feasible in investigating the physiological differences between the two tumor tissues (Lu: Conclusion), and further teaches: 
the processing circuitry is configured to cause a display to display the tumor area in a way which provides a visual distinction (“primary tumors and metastatic nodes excluding necrotic areas (outlined as green and red, respectively)” Lu: caption of Fig. 1) between the primary lesion and the metastatic lesion (“the primary tumors were labelled as primary and the metastatic nodes as node” Lu: caption of Fig. 1) based on the classification result information (as disclosed by Mensah).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the comparing of primary tumors and metastatic nodes as taught by Lu. One of ordinary skill in the art would have been motivated to make this modification because “these findings might be useful in optimizing treatment planning and improving patient care” (Lu: Conclusion). Furthermore, one of ordinary skill in the art would further be motivated to make this modification because the figures in Lu’s disclosure provide a distinction between the primary and metastatic lesions, as “the primary tumors were labelled as primary and the metastatic nodes as node” (Lu: caption of Fig. 1). 

Regarding claim 13, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 11, as described above. 
	Mensah further discloses: 
the processing circuitry is configured to cause the display (“reconstructed images can be displayed on a display 516” Mensah: [0094]) to display tumor areas (“nodule (also referred to as a lesion or tumor depending on context)” Mensah: [0024]). 
The combination of Mensah and Owens remains silent on: 
the processing circuitry is configured to cause the display to display tumor areas included in a same slice of the medical image in a way which provides a visual distinction between the primary lesion and the metastatic lesion based on the classification result information.
However, in a similar invention in the same field of endeavor, Lu teaches “imaging for investigating differences between primary head and neck tumors and nodal metastases” (Lu: Objective), which is “feasible in investigating the physiological differences between the two tumor tissues (Lu: Conclusion), and further teaches: 
the processing circuitry is configured to cause the display to display tumor areas included in a same slice of the medical image in a way which provides a visual distinction (“primary tumors and metastatic nodes excluding necrotic areas (outlined as green and red, respectively)” Lu: caption of Fig. 1) between the primary lesion and the metastatic lesion (“the primary tumors were labelled as primary and the metastatic nodes as node” Lu: caption of Fig. 1) based on the classification result information (as disclosed by Mensah). 
In Lu’s Fig. 1, the two tumor areas are displayed in the same slice of the medical image in a way which provides a visual distinction between a primary lesion and a metastatic lesion. The visual distinction in Lu’s Fig. 1 is the different in color. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the comparing of primary tumors and metastatic nodes as taught by Lu. One of ordinary skill in the art would have been motivated to make this modification because “these findings might be useful in optimizing treatment planning and improving patient care” (Lu: Conclusion). Furthermore, one of ordinary skill in the art would further be motivated to make this modification because the figures in Lu’s disclosure provide a distinction between the primary and metastatic lesions, as “the primary tumors were labelled as primary and the metastatic nodes as node” (Lu: caption of Fig. 1). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Owens and Lu, as described above with respect to claim 11, and further in view of Smith (US 2018/0353148 A1, hereinafter “Smith”). 

Regarding claim 12, the combination of Mensah, Owens, and Lu discloses: 
The radiotherapy system of claim 11, as described above. 
Mensah further discloses: 
the processing circuitry is configured to cause the display (“reconstructed images can be displayed on a display 516” Mensah: [0094]) to display the tumor area (“nodule (also referred to as a lesion or tumor depending on context)” Mensah: [0024]). 
The combination of Mensah, Owens, and Lu remains silent on: 
the processing circuitry is configured to cause the display to display the tumor area in a way which provides a visual distinction of a tumor type of the tumor area based on the classification result information.
However, in a similar invention in the same field of endeavor, Smith teaches “the act of causing a digital marker to be displayed on the cross-sectional image” (Abstract) which can “enable the identification and tracking of target lesions throughout a … treatment regimen” ([0036]), and further teaches: 
the processing circuitry is configured to cause the display to display the tumor area in a way which provides a visual distinction of a tumor type of the tumor area based on the classification result information ("causing a digital marker to be displayed on the cross-sectional image and on each analogous cross-sectional image captured at a later timepoint" Smith: Abstract).
Smith’s Fig. 5 also provides a teaching of this limitation, as the figure depicts multiple tumor areas of different types, and displays these tumor areas in a way which provides a visual distinction of a tumor type of the tumor area. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the display of digital markers on images as taught by Smith. One of ordinary skill in the art would have been motivated to make this modification because it can “enable the identification and tracking of target lesions throughout a clinical trial or treatment regimen so that one or more secondary reviewers can rapidly access key images that include target lesions identified by the primary reviewer at the baseline scan” (Smith: [0036]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Owens and Lu, as described above with respect to claim 11, and further in view of Enderling. 

Regarding claim 14, the combination of Mensah, Owens, and Lu discloses:
The radiotherapy system of claim 11, as described above. 
The combination of Mensah, Owens, and Lu is not being relied upon for teaching: 
the processing circuitry is configured to determine whether or not the primary lesion and the metastatic lesion belong to a same group satisfies a predetermined Abscopal effect criterion, and 
may cause the display to display a message recommending Abscopal effect radiotherapy in accordance with the determination result.
However, in a similar invention in the same field of endeavor, Enderling discloses “Methods for personalized treatment of tumor lesions in subject with metastatic cancer or multiple primary tumors" (Enderling: [0005]), in which the personalized treatment can include “the recommendation can be to treat a tumor bearing organ with the highest likelihood of inducing the abscopal effect” (Enderling: [0027]), and further teaches: 
the processing circuitry is configured to determine whether or not the primary lesion and the metastatic lesion belong to the same group ("methods can be used in any subject with two or more tumor lesions in different organs to identify the best organ to treat and potentially induce an abscopal effect that treats the remaining tumor lesions" Enderling: [0013]) satisfies a predetermined Abscopal effect criterion ("method can be used to select a tumor lesion and/or tumor bearing organ that has the highest chance of producing a systemic abscopal effect after treatment with a localized therapy that induces immunogenic cell death, which triggers an immune response" Enderling: [0005]), and 
may cause the display ("Output device(s) 1912 such as a display, speakers, printer, etc. may also be included" Enderling: [0129]) to display a message recommending Abscopal effect radiotherapy ("make treatment recommendations and predict the likelihood of abscopal effects" Enderling: [0031]) in accordance with the determination result ("methods can be used in any subject with two or more tumor lesions in different organs to identify the best organ to treat and potentially induce an abscopal effect that treats the remaining tumor lesions" Enderling: [0013]).
Furthermore, in paragraphs [0013] and [0014], respectively, Enderling describes using the Abscopal effect and not using the Abscopal effect. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the radiotherapy targeted to promote a systemic abscopal effect as taught by Enderling. One of ordinary skill in the art would have been motivated to make this modification because the "possibility of rationally inducing abscopal affects using radiotherapy and immunotherapy has the flavor of the long-sought “magic bullet”" (Enderling: [0004]). One of ordinary skill in the art would have been further motivated to make this modification because of the benefit of "providing a personalized treatment plan for a subject with a plurality of tumor lesions in two or more tumor bearing organs" (Enderling: [0018]). For example, "for a subject having a plurality of tumor lesions in two or more organs, the method can be used to select a tumor lesion and/or tumor bearing organ that has the highest chance of producing a systemic abscopal effect after treatment with a localized therapy that induces immunogenic cell death, which triggers an immune response" (Enderling: [0005]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Owens, as described above with respect to independent claim 5, and further in view of Tilly et al. (US 2020/0360728 A1, hereinafter “Tilly”). 

	Regarding claim 15, the combination of Mensah and Owens disclose: 
The radiotherapy system of claim 5, as described above. 
Mensah is not being relied upon for teaching: 
the processing circuitry is configured to specify an organ-at-risk (OAR) area included in the medical image, and set a shape or a marker indicating a location of the tumor area so that the marker does not overlap the OAR area, and may cause the display to display the marker of the shape.
However, in a similar invention in the same field of endeavor, Owens teaches "systems and methods for adapting and/or updating radiotherapy treatment plans and/or radiation delivery during a treatment session based on biological and/or physiological data and/or anatomical data extracted or calculated from imaging data acquired in real-time (e.g., at the time of treatment)" (Owens: [0002]), and further teaches: 
the processing circuitry is configured to specify an organ-at-risk (OAR) area ("treatment plan may be adjusted to decrease irradiation of OARs" Owens: [0065]; "include reducing the irradiation of OARs near the target region" Owens: [0065]) included in the medical image ("decisions on whether to proceed with a treatment plan may depend on various clinical parameters such as geometrical changes (e.g., volume and/or shape changes) of one or more patient target regions, geometrical changes in one or more radiation-sensitive regions (e.g., organs-at-risk or OARs), changes in the relative distances between the targets and the OARs" Owens: [0007]), and set a shape or a marker indicating a location of the tumor area ("FIG. 8B is a schematic 2-D depiction of a RFZ 820 and a PTV 822 at a location 824 within the RFZ" Owens: [0106]), and may cause the display to display the marker of the shape ("location of the PTV 822" Owens: [0106]; [See Fig. 8B and [0106].]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the methods for updating radiotherapy treatment plans as taught by Owens. One of ordinary skill in the art would have been motivated to make this modification because "treatment plans and/or radiation delivery based on recently-acquired data may facilitate more efficient and targeted radiation therapy" (Owens: [0004]). Additionally, one of ordinary skill in the art would be further motivated to make this modification because it can help “reducing the irradiation of OARs near the target region" (Owens: [0065]).

The combination of Mensah and Owens is not being relied upon for teaching: 
the marker does not overlap the OAR area. 
However, in a similar invention in the same field of endeavor, Tilly teaches “techniques for adjusting radiotherapy treatment for a patient in real-time” (Abstract), including adjusting based on “distance between a border of a tumor and an organ at risk” ([0009]), and further teaches: 
the marker does not overlap the OAR area ("radiotherapy treatment parameters includes distance between a border of a tumor and an organ at risk" Tilly: [0009]), and 	
may cause the display to display the marker of the shape ("output device 146 may include one or more display screens that display medical images, interface information, treatment planning parameters (e.g., contours, dosages, beam angles, labels, maps, etc.), treatment plans, a target, localizing a target and/or tracking a target, or any related information to the user" Tilly: [0044]). 
Tilly’s disclosure of radiotherapy treatment parameters including the distance between the border of a tumor and an organ at risk implies that there is no overlap between the tumor and the OAR, as the measurement of a non-zero distance guarantees that there is space between the two structures and thus guarantees that there is no overlap. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of detection and discrimination disclosed by Mensah, by including the techniques for adjusting radiotherapy treatment as taught by Tilly. One of ordinary skill in the art would have been motivated to make this modification because the "direction and shape of the radiation beam should be accurately controlled to ensure the tumor receives the prescribed radiation, and the placement of the beam should be such as to minimize damage to the surrounding healthy tissue including especially sensitive organs, often called the organ(s) at risk (OARs)" (Tilly: [0002]).

Response to Arguments
	Regarding the rejections to the claims under 35 U.S.C. 103, Applicant submits that the grounds for rejection are rendered moot by the amendments to independent claim 5. Applicant submits that claim 5 has been amended to incorporate subject matter from now-canceled claim 6, and thus, the patentability of the claims will be discussed with reference to the Office Action’s analysis of claim 6. 
	Applicant submits that claim 5 recites processing circuitry configured to sort the tumor area into one or more groups of primary lesion based on the classification result information; and produce a radiotherapy plan for the patient for each group of the one or more groups based on the classification result information. Applicant submits that such a combination of elements is not taught by the applied combination of references, and further submits that the Office Action does not assert that Owens teaches "sort[ing] the tumor area into one or more groups of primary lesion based on the classification result information," so it similarly has not been shown to teach "produc[ing] a radiotherapy plan for the patient for each group of the one or more groups based on the classification result information."
	Applicant further submits that the Office Action relies on Mensah for its assertion that the sorting and generating are known. Applicant submits that as can be seen in its analysis of generating the radiotherapy plan, the Office Action has only alleged that groups that are used in radiotherapy planning are those with “respective genetic mutations” as part of an “early identification of genetic mutations, which can lead to more appropriately directed targeted medical therapy.” Applicant submits that such a disclosure does not show that Mensah teaches producing "a radiotherapy plan for the patient for each group of the one or more groups based on the classification result information" where the classification result includes "a result of classification of a tumor area included in a medical image of a patient as either a primary lesion or a metastatic lesion." Thus, Applicant submits that since both references fail to teach the same recited claim elements, the combination of references is similarly deficient. Accordingly, Applicant submits that claim 1 and its dependent claims are patentable over the applied combination of references.

In response, Examiner respectfully submits that Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
	First, regarding the argument – that the Office Action does not assert that Owens teaches “sort[ing] the tumor area into one or more groups of primary lesion based on the classification result information," so it similarly has not been shown to teach "produc[ing] a radiotherapy plan for the patient for each group of the one or more groups based on the classification result information" – Examiner respectfully submits that merely because the secondary reference was not asserted as teaching certain limitations of dependent claims, this does not mean that the secondary reference does not teach these limitations. The only reason Owens was not previously cited for teaching these limitations is because the limitations were already taught by the primary reference (Mensah). Even though Mensah is still being relied on in the rejection for teaching the “sort[ing]” limitation, Examiner respectfully submits that Owens does in fact teach this limitation (see paragraph [0060] of Owens, describing the treatment plans being modified based on levels of metabolites present, i.e., one group of primary lesion where the levels of metabolites are high and another group of primary lesion where the levels of metabolites are low). 
	Regarding the argument – that such a disclosure does not show that Mensah teaches producing "a radiotherapy plan for the patient for each group of the one or more groups based on the classification result information" where the classification result includes "a result of classification of a tumor area included in a medical image of a patient as either a primary lesion or a metastatic lesion" – Examiner respectfully submits that the combination of Mensah and Owens certainly makes obvious these features/limitations. First, Examiner respectfully submits that Mensah teaches sort[ing] the tumor area into one or more groups ("distinguishing/discriminating between types of lesions (e.g., discriminating between lesions with and without genetic mutations)" Mensah: [0014]) based on the classification result information ("methods to non-invasive discriminate between primary or metastatic lesions and between lesions with and without genetic mutations" Mensah: [0002]), where the classification result ("method 100 can produce a binary determination (e.g., output a single determination such as the lesion is either primary or metastatic)" Mensah: [0065]) includes a result of the classification of a tumor area ("a nodule (also referred to as a lesion or tumor depending on context)" Mensah: [0024]) included in a medical image ("determining the lesion ROI are based on a CT image" Mensah: [0055]; [Example of medical image of a patient is shown in Fig. 5.]) of a patient as either a primary lesion or a metastatic lesion ("ability to classify lesion according to primary versus metastatic lesions" Mensah: [0054]). 
	Based on the above disclosures from both Mensah and Owens, Examiner respectfully submits that this combination of references teaches the limitations of amended independent claim 5. The complete rejection of amended independent claim 5 is provided in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reicher et al. (US 2016/0361025 A1, hereinafter “Reicher”) discloses methods and systems for automatically scoring diagnoses associated with clinical images (Title), where a learning engine “assigns a priority to images” ([0101]). 
Yoo et al. (“New Directions in the Study and Treatment of Metastatic Cancer.” Front Oncol. 2018 Jul 10; 8:258.; hereinafter “Yoo”) discloses new directions in the study and treatment of metastatic cancer (Title), and suggests that “non-metastatic and metastatic tumor cells differ in key characteristics” (Abstract). Yoo further teaches that “successful cancer therapy has to include a component that specifically targets the metastatic niche” (pg. 1). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793